DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claim 6 is objected to because of the following informalities:  the term “control” in line 5 should be “controls” to match the subject, i.e., the processor receives and controls.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an outcome “if the mobile terminal is detected”, however, there is no previous step of detecting the mobile terminal.  Therefore, the scope of the claim is indefinite.  
Claim(s) 2-16 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 6 recites the limitation “the charged amount of the mobile terminal”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recited “when the mobile terminal is detected through the camera”, however, there is no previous detection of the mobile device.  Therefore, the scope of the claim is indefinite.  
Claim(s) 12 is(are) rejected because it(they) depend(s) on claim 11 and fail(s) to cure the deficiency(ies) above.  
Claims 13 and 14 recite when mobile terminals are detected through the camera, however, there is no previous detection of the mobile devices.  Therefore, the scope of the claims is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE102012014855 to Bleimann.
As per claim 1, Bleimann discloses a control device comprising (Bleimann; At least paragraph(s) 6):
a communication unit wirelessly exchanging information with a mobile terminal (Bleimann; At least paragraph(s) 19);
a cradle installed in a vehicle and including a seating surface and a button formed on the seating surf ace (Bleimann; At least paragraph(s) 6 and 43) and figure 8);

a processor transmitting information on the button to the mobile terminal through the communication unit to control a display unit of the mobile terminal if the mobile terminal is detected through the sensing unit (Bleimann; At least paragraph(s) 6 and 19.
Bleimann discloses that the display of the mobile terminal “reproduce[s] or emulate[s] the vehicle’s own input and/or output device” (Bleimann; At least paragraph(s) 6), but does not explicitly disclose to display a button image corresponding to the button.  
	However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have modeled the display screen as necessary or as a matter of design choice.  Displaying an image of the button(s) would have been an obvious way to reproduce the vehicle inputs to make a clear and easy understanding of control to the user.  
As per claim 2, Bleimann discloses controlling on-board electronics, but does not explicitly disclose wherein the button turns on or off a control function of the vehicle, and
However, at the time of filing, it would have been obvious to one of ordinary skill in the art that the on-board electronics, such as a radio or other control devices for vehicle functions, would have an on or off function.  It is well-known that radios have on and off functionality in vehicles and providing such would improve the user experience by allowing the user to decide whether or not the function is necessary or wanted.   

As per claim 3, Bleimann discloses wherein the processor deactivates the button if the mobile terminal is detected through the sensing unit (Bleimann; At least paragraph(s) 58).
As per claim 4, Bleimann discloses wherein the cradle further includes a power transmitting unit adjacent to the button and transmitting power wirelessly (Bleimann; At least paragraph(s) 19 and 20).
As per claim 5, Bleimann discloses wherein the processor controls the display unit to further display an indicator indicative of a charged amount (Bleimann; At least paragraph(s) 21; the invention would display the battery charge amount in, for example, an electric vehicle).
As per claim 8, Bleimann discloses partially depicting, reproducing, emulating, supplementing, etc. the vehicle’s input/output device (Bleimann; At least paragraph(s) 6 and 19), but does not explicitly disclose if the mobile terminal is detected through the sensing unit, the processor controls the display unit to display the button image in a first region of the display unit and to display content of the mobile terminal in a second region of the display unit.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have determined the optimal display based on design choice, necessary displays, wanted displays, etc.  Determining the optimal or chosen displays would have 
As per claim 9, Bleimann discloses wherein when detection of the mobile terminal is stopped after the mobile terminal is detected through the sensing unit, the processor transmits information on the button to the mobile terminal through the communication unit so that the display unit of the mobile terminal displays a button image corresponding to the button (Bleimann; At least paragraph(s) 6 and 19; when detection is stopped, i.e., a positive confirmation, information is transmitted to the mobile device as discussed in claim 1 above).
As per claim 17, Bleimann discloses a control method comprising (Bleimann; At least paragraph(s) 6):
sensing a mobile terminal in contact with a seating surface of a cradle inside a vehicle (Bleimann; At least paragraph(s) 6, 24, and 43);
transmitting, to the mobile terminal, information on a button formed on the seating surface and turning on or off a function of controlling the vehicle if the mobile terminal is detected (Bleimann; At least paragraph(s) 6, 19, and 58);
receiving an execution command of the function from the mobile terminal (Bleimann; At least paragraph(s) 19); and
executing the function when the execution command is received (Bleimann; At least paragraph(s) 19).
As per claim 18, Bleimann discloses that the display of the mobile terminal “reproduce[s] or emulate[s] the vehicle’s own input and/or output device” (Bleimann; At least paragraph(s) 6), but does not explicitly disclose the transmitting of information on 
	However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have modeled the display screen as necessary or as a matter of design choice.  Displaying an image of the button(s) would have been an obvious way to reproduce the vehicle inputs to make a clear and easy understanding of control to the user.
As per claim 19, Bleimann discloses further comprising: deactivating the button if the mobile terminal is detected (Bleimann; At least paragraph(s) 58).
As per claim 20, Bleimann discloses further comprising: wirelessly transmitting power to the mobile terminal through a power transmitting unit adjacent to the button (Bleimann; At least paragraph(s) 19 and 20).
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleimann in view of U.S. Patent Application Publication 2015/0194124 to Yamauchi et al.
As per claim 6, Bleimann does not explicitly disclose wherein the processor receives the charged amount of the mobile terminal through the communication unit, and when the charged amount is equal to or greater than a reference value, the processor receives content of the mobile terminal through the communication unit and control a display inside the vehicle to display the content.
However, the above features are taught by Yamauchi (Yamauchi; At least paragraph(s) 10).  At the time of filing, it would have been obvious to one of ordinary .  
Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleimann in view of German Patent Application Publication DE102016102031 to Gahlert.
As per claim 7, Bleimann discloses sensing that the mobile terminal is installed in a cradle, but does not explicitly disclose wherein the sensing unit is installed on the seating surface and comprises at least one of a contact sensor, a pressure sensor, and a photosensor.
However, the above features are taught by Gahlert (Gahlert; At least paragraph(s) 14).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gahlert into the invention of Bleimann with the motivation of simple substitution of one known element for another to obtain predictable results. Using one known means of sensing a mobile terminal is installed in place of another would be within the skill of one in the art.  Using a pressure or light sensor maybe more accurate or could be used along with other methods to .
Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleimann in view of U.S. Patent Application Publication 2021/0096250 to Ogura et al.
As per claim 10, Bleimann does not explicitly disclose wherein the sensing unit includes a camera installed inside the vehicle and imaging the seating surface.
However, the above features are taught by Ogura (Ogura; At least paragraph(s) 170 and figure 12).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ogura into the invention of Bleimann with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Including a camera can include another means of detecting the mobile terminal to provide more accurate detection or can provide additional features such as hand gesture recognition.  
Allowable Subject Matter
Claims 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, taken alone or in combination, teach detecting a mobile terminal via a camera and controlling the mobile terminal to display certain information based on the camera data, along with the other limitations of these claims.  The . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David P. Merlino/           Primary Examiner, Art Unit 3669